DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
Claim(s) 1, 4, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (US 2016/0222166).
Regarding claims 1 and 6:
Ahn discloses polyamideimide copolymer having low YI and anti-UV color change properties [0003; 0011]. A film can be formed from the copolymer, where the film is made up of multiple layers [0159; 0163]. Therefore, Ahn discloses a film comprising a first layer of polyamideimide and a second layer of polyamideimide. This second layer is also broadly a “polyimide copolymer” as presently claimed.
The polyamideimide is formed by reacting a diamine, a carboxylic acid dichloride, and a dianhydride [0148-0151]. Diamines include 4,4'-(9-fluorenylidene)dianiline (BAPF), 2,2'-bis(trifluoromethyl)benzidine (TFDB), etc. [0148]. Dianhydrides include 2,2-bis-(3,4-dicarboxyphenyl)hexafluoropropane dianhydride (6FDA), 3,3',4,4'-biphenyltetracarboxylic dianhydride (BPDA), etc. [0151]. Carboxylic acid dichlorides include terephthaloyl chloride (TPCl), isophthaloyl chloride (IPCl), etc. [0148].
Ahn further teaches the copolymer has an increase in yellowness index (ΔYI) of less than or equal to about 0.7, or less than or equal to about 0.5 after being exposed to UV light for 72 hours [0069-0070; 0168]. Given that Ahn discloses a laminate that is otherwise the same as presently claimed, and further teaches its materials have very low ΔYI after prolonged UV exposure, the examiner submits the laminate inherently has a ΔYI within the presently claimed range.

Regarding claim 4:
The film can have a YI (i.e., YI0) of 3.5 or less [0166]. As noted above, the examiner submits Ahn’s laminate has a ΔYI within the claimed range, and so the YI1 would also be within the claimed range based on the YI0.
Regarding claim 10:
The film can be used in a flexible display device [0103].


Claim Rejections - 35 USC § 103
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2016/0222166) in view of Cho et al. (US 2015/0361232).
Regarding claim 2-3:
Ahn discloses film as previously explained.
Ahn is silent with regard to the use of tetraethoxysilane.
This compound was known in the art. For example, Cho discloses transparent polyimide-inorganic particle composite materials [0007]. The composite materials have high transparency while maintaining low CTE at high temperatures [0157]. The inorganic particles can be formed from a precursor, such as tetraethoxysilane [0155].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add tetraethoxysilane to provide a polyimide-inorganic particle composite to provide a film having high transparency that also has low CTE at high temperatures.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2016/0222166).
Regarding claim 7:
Ahn discloses all of the claim limitations as set forth above, but the reference does not expressly disclose the specific values for a thickness ratio of one layer of the multilayer film relative to the other In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2016/0222166) in view of Song et al. (US 2016/0185926).
Regarding claim 8:
Ahn discloses a film as previously explained. The film can be used in a flexible display device [0103].
Ahn is silent with regard to the claimed thicknesses.
Such values were known in the art. For example, Song teaches a window for a flexible display device comprising polyamideimide [0009; 0012]. The substrate can have a thickness of 25-100 μm [0014].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of Ahn’s film over conventional values, such as 25-100 μm, to provide a film suitable for use as a window film in a flexible display device.



Claim(s) 1, 4, 6-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara et al. (JP 2011-251450).
Note: citations refer to the provided machine translation.
Regarding claims 1, 4, and 6:
Fukuhara discloses a laminate having excellent reflectivity, whiteness, heat resistance and adhesion properties [abstract; 0001]. The laminate comprises a polyimide base material that is coated on one or both sides with a composition (A) a polyimide resin or a polyamideimide resin and (B) a white pigment [0008-0013]. The characteristics of the white pigment are varied to provide high levels of reflectance and whiteness [0043-0045]. The base material can also be colored with pigments or dyes [0021]. The base material can also contain an ultraviolet absorber [0022].
Fukuhara teaches the polyamideimide can be formed from an aromatic diamine, an aromatic dianhydride, and an aromatic dicarboxylic acid [0036]. Although Fukuhara is silent with regard to the makeup of the polyimide base material, the reference nevertheless discloses polyimides can be formed from aromatic diamines and aromatic dianhydrides [0025]. 
Suitable diamines include 4,4’-diaminodiphenyl sulfone; 2,2-bis(trifluoromethyl)-benzidine; 4,4’-diaminodiphenyl ether; etc. [0033]. Suitable dianhydrides include pyromellitic dianhydride; 3,4,3′,4′-biphenyltetracarboxylic dianhydride; etc. [0032]. Suitable dicarboxylic acids include terephthalic acid, isophthalic acid, etc. [0037]. These latter acids result in a final polymer that is indistinguishable from one formed from the corresponding claimed chlorides.
Fukuhara is silent with regard to the ΔYI of the laminate as claimed.
The reference, however, provides a laminate having a high degrees of reflectivity and whiteness and further provides for the use of ultraviolet light protection. One of ordinary skill in the art would therefore be motivated to maximize such values as provided for by Fukuhara, which would have the consequence of improving the laminate’s ability to withstand ultraviolet light and moisture. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the reflectivity and whiteness of the laminate and the amount of ultraviolet absorber to provide high levels thereof, and thereby arrive at a laminate having a ΔYI within the claimed range.

Regarding claims 7-8:
Fukuhara teaches the thickness of the resin layer can be 5-50 μm to provide the desired whiteness and reflectivity [0024]. The base material can have a thickness of 4-250 μm [0020].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thicknesses of the layers, including over values resulting in a relative ratio as claimed, to vary the level of whiteness and reflectivity and provide the dimensions desired for a given end use.
Regarding claim 10:
Fukuhara teaches the laminate can be used as a coverlay for a flexible printed circuit board [0055].


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Fukuhara (JP 2011-251450) discloses a laminate having excellent reflectivity, whiteness, heat resistance and adhesion properties [abstract; 0001]. As such, the reference does not disclose a film having a transmittance of 88% or more at 550 nm and one of ordinary skill in the art would not be motivated to select such a transmittance.
Ahn (US 2016/0222166) discloses polyamideimide copolymer having low YI and anti-UV color change properties [0003; 0011]. A film thereof can have a total light transmittance of about 80% or higher, for example, of about 85% or higher, for example, of about 88% or higher, at a wavelength range of about 380 nanometers (nm) to about 750 nm [0165]. The reference is silent with regard to the transmittance at 388 nm, specifically. Nothing of record indicates one of ordinary skill in the art would be motivated or be capable of adjusting the transmittance at 388 nm to 13% or less, while maintaining total light 


Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive.

Applicant’s amendment overcomes the previous objection to claim 9. The examiner appreciates Applicant’s efforts to advance prosecution.

Applicant argues Ahn fails to disclose a second layer comprising a polyimide copolymer wherein the polyimide copolymer is an imide of a polyamic acid resulting from copolymerizing an aromatic diamine monomer and an aromatic dianhydride monomer (p8). Applicant notes Ahn only discloses polyamideimide copolymers (p9).
The examiner agrees with Applicant that Ahn discloses the use of polyamideimide copolymers in its layers; however, the examiner respectfully disagrees that present claim 1 excludes such copolymers. The relevant portions of the claim state: “A plastic laminated film comprising…a second layer…comprising a polyimide copolymer, wherein the polyimide copolymer is an imide of a polyamic acid resulting from copolymerizing an aromatic diamine monomer and an aromatic dianhydride monomer”. The examiner maintains the polyamideimide is an imide resulting from the copolymerization of an aromatic diamine monomer and an aromatic dianhydride monomer. While the polyamideimide also results from an aromatic dicarbonyl monomer (i.e., further contains amide repeating units), the polymer otherwise still meets the claimed requirements. The claim uses inclusive language (e.g., “comprising”) and otherwise does not provide language that excludes such amide repeating units. Therefore, the examiner maintains the rejections.

Applicant argues Ahn’s disclosure of increase in yellowness index (ΔYI) of less than or equal to about 0.7, or less than or equal to about 0.5 after being exposed to UV light for 72 hours is qualitatively 
The examiner agrees that Ahn’s testing regime for determining its property is not exactly the same as the testing regime described in present claim 1, the examiner maintains Ahn’s disclosure of a low change in yellowness index (ΔYI value) after exposure to UV light is directly relevant to the claimed property. In addition, the examiner maintains Ahn’s polyamideimide is within the scope of the claimed invention, and so is not different from the claimed polyimide copolymer. Applicant has not demonstrated any additional features taught by Ahn result in a material having different properties than claimed. Therefore, the examiner’s analysis relies on Ahn’s teaching of very low ΔYI values after exposure to UV light for 72 hours and Ahn’s teaching of materials that are the same as claimed to conclude that the laminate has a ΔYI value within the claimed range. 
As such, the basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed properties are not positively stated by the reference; however, the reference teaches all of the claimed components. Therefore, the claimed properties would be inherently necessarily be capable of being achieved by the prior art. If it is applicant’s position that this would not be the case: (1) persuasive evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed components. Given that it is the examiner’s position that a sound basis has been provided in the rejections of record for believing that the products of the Applicant and the prior art are the same, one would expect the claimed properties to necessarily be present (i.e. naturally flow from the prior art), and thus, the burden is properly shifted back to applicant to show that they are not.

Applicant argues Fukuhara fails to disclose adding a UV absorber to the laminate or any method of improving the resistance of the laminate to UV weathering (p18-19). Additionally, Applicant argues Fukuhara fails to disclose any ΔYI value or to provide any reasonable guidance for achieving the claimed ΔYI value (p19). Applicant further argues the rejection fails to provide any connection between reflectivity, whiteness, and the amount of UV absorber and the ΔYI value of a film (p19). Applicant also argues a skilled artisan would not have been motivated to vary the amount of UV absorber within the laminate of Fukuhara with a reasonable expectation of success to achieve the claimed ΔYI value (p20). Finally Applicant argues an artisan would have recognized an enormous number of variables that would need to be optimized to achieve the claimed ΔYI value in view of the lack of reasonable guidance provided by Fukuhara (p21).
The examiner maintains one of ordinary skill in the art would recognize the connections between reflectivity, the use of UV absorbers, and the outcome of a test involving exposure to UV light, as well as the connection between whiteness and the yellowness of a film. Reflectivity refers to phenomenon where light hits a surface and then leaves the surface without or with minimal absorption, which in the present instance provide Fukuhara’s laminate with a white appearance. UV absorbers are used to prevent degradation of material by UV light. A highly white laminate would be one that has a low yellowness. In view of these materially relevant properties desired by Fukuhara, the examiner maintains one of ordinary skill in the art would have been motivated to provide high degree of reflectivity and whiteness as well as UV protection. The examiner further notes the reference uses the same materials for its layers as presently claimed. Therefore, the examiner maintains the claimed invention would have been obvious for the reasons of record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN D FREEMAN/Primary Examiner, Art Unit 1787